Citation Nr: 0207380	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  96-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, service officer



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1954 to September 
1958.

This appeal is from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  

In April 1998 the appellant and other witnesses testified at 
a hearing before the undersigned, who is the member of the 
Board of Veterans' Appeals (Board) designated to hold the 
hearing and to decide this appeal.  38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  In October 1998, the Board of Veterans' 
Appeals denied a claim for service connection for the cause 
of the veteran's death due to radiation exposure, which was 
then an issue in the instant appeal.  The Board remanded the 
claim for service connection for the cause of the veteran's 
death due to asbestos exposure.  In September 2000, the Board 
remanded the case again for VA to assist the appellant to 
develop evidence in her claim pursuant to the Board's finding 
that the claim was well grounded under then-applicable law.  
See 38 U.S.C.A. § 5107(a) (West 1991).  The case is again 
before the Board.


FINDINGS OF FACT

1.  The veteran died in May 1995 of pneumonia due to or as a 
result of lung cancer without other contributing cause.

2.  At the time of death the veteran's sole service-connected 
disability was the residual of a left index finger injury, 
rated 10 percent disabling since January 1960.

3.  The veteran's and others' lay reports of asbestos 
exposure in service are uncorroborated speculation.

4.  The veteran had extensive industrial exposure to asbestos 
subsequent to his separation from service.

5.  Intercurrent asbestos exposure unrelated to service 
caused or contributed to the veteran's fatal lung cancer.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or substantially or materially contribute to the 
veteran's death.  38 U.S.C.A. § 1110, 1131, 1310, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed only that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  However, the VA regulations promulgated to implement 
the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2001), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claim at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2001); 38 C.F.R. 
§ 3.150(a) (2001).  The appellant filed the form to apply for 
dependency and indemnity compensation (DIC) in Jun 1995.  No 
other form is necessary or need be provided to prosecute her 
claim.

VA must notify the claimant of evidence and information 
necessary to substantiate her claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
In October 1995, VA provided the appellant a copy of the 
rating decision of that month, which stated there was no 
evidence of asbestos exposure in service.  The appellant was 
thereby informed that VA viewed the evidence of record as 
devoid of evidence of asbestos exposure in service and on 
notice to submit such evidence.  The January 1996 statement 
of the case (SOC) further informed the appellant that the 
record lacked evidence that the veteran had had asbestos-
related lung disease, thereby informing her that the record 
lacked evidence that asbestos-related illness caused or 
contributed to the veteran's death.  An October 1996 VA 
letter to the appellant requesting authorization to obtain 
certain evidence inherently informed her that such evidence 
was necessary to substantiate her claim, and that VA would 
obtain it for her.  A supplemental SOC (SSOC) provided the 
appellant in November 1996 informed her of medical conditions 
associated with asbestos exposure, the status of the evidence 
pertinent to the veteran's medical condition at death and 
history of asbestos exposure, and the deficiencies in the 
evidence to substantiate a medical opinion submitted on the 
appellant's behalf.  The transcript of an April 1998 hearing 
before the undersigned transcribed discussion between the 
appellant and her representative about the need for evidence 
showing the veteran's work activities in service to 
corroborate his assertions during his life of exposure to 
asbestos, thus demonstrating the appellant's actual knowledge 
of the necessity of submitting such evidence to substantiate 
her claim.

The Board provided the appellant and her representative 
copies of the October 1998 remand, which set forth in detail 
elements for VA to consider in adjudicating a claim of 
disability based on alleged asbestos exposure and the 
evidence necessary to substantiate such a claim.  A November 
17, 1998, VA letter to the appellant set forth in detail the 
types of evidence and specific medical evidence, identified 
by provider and date, that she should submit to substantiate 
her claim.  An April 1999 SSOC again informed the appellant 
of the state of the evidence and of the deficiencies to be 
overcome to substantiate her claim.  The Board provided the 
appellant and her representative copies of the September 2000 
remand, which again set forth in detail the evidence 
necessary to substantiate the claim.  A December 2000 VA 
letter to the appellant informed her of specific evidence 
necessary to substantiate the claim, identifying and 
distinguishing between evidence requested of her and evidence 
VA would seek on her behalf upon provision of authorization 
to do so.  Finally, a July 2001 VA letter informed the 
appellant explicitly in terms of the VCAA of the evidence 
necessary to substantiate her claim, of her obligation to 
submit or authorize VA to obtain evidence on her behalf, 
including obtaining medical opinions if necessary, of the 
time allowed for submission of evidence or authorization for 
VA to obtain evidence, and of the consequences of non- or 
untimely submission of evidence or information.  The most 
recent SSOC, February 2002, provided the appellant and her 
representative an update on the status of the evidence and 
thus of the evidence yet necessary to substantiate the claim.  
Incidentally, in March 1995, prior to his death, VA requested 
the veteran to provide information to substantiate his 
November 1994 statement asserting the possibility of his 
exposure to asbestos while in the service.  Thus, although 
not responsive to the VCAA as it pertains to this claimant, 
notice of the evidence necessary to establish service 
connection related to asbestos exposure has been in the 
record pertinent to this appeal since March 1995.  In sum, VA 
has discharged its duty to inform the appellant of the 
evidence and information necessary to substantiate her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
November 1995, VA requested the National Archives and Records 
Administration (NARA) and the Navy to provide information on 
the veteran's duties in service or other documentation of 
asbestos exposure in service.  The NARA and the Navy provided 
available Navy personnel records on the veteran, showing 
assignments and duties in service and information about the 
ships on which he served.  The Navy reported that it did not 
create the specific form of ship history that VA requested 
until after the veteran's time in service.  VA sought 
evidence and information from private sources as authorized 
by the appellant through letters of October 1996 to Tuomey 
Hospital; December 2000 to DuPont Nylon May Plant; April 2001 
to Dr. F. McCorkle Jr., Dr. J. Sutton, Kershaw County 
Memorial Hospital, and Providence Hospital.  VA sought 
government records and information through letters of 
December 2000 and July 2001 to the Southeastern Program 
Service Center (Social Security Administration) and of 
December 2000 to U.S. Naval Historical Center.  VA obtained 
evidence from all parties from whom requested, except as 
revealed in the record, noted below.  The appellant submitted 
evidence that VA requested she submit.

In addition to compliance with the VCAA generally, the 
development implemented VA's internal program guidance for 
the development of claims based on exposure to asbestos.  See 
VA Manual M21-1, Part VI,  7.21 b, d (Change 84 Mar. 20, 
2002).  VA has discharged its duty to assist the appellant to 
obtain evidence to substantiate her claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The veteran's death certificate 
reveals no autopsy was performed, and no other examination is 
possible.  The appellant has submitted two medical opinions 
and no others are deemed necessary, as the medical opinions 
resolve the essential medical question at issue in the case.  
These opinions satisfy VA internal program guidance regarding 
diagnosis in claims based on asbestos exposure.  See VA 
Manual M21-1, Part VI,  7.21 c (Change 84 Mar. 20, 2002).  
There is no outstanding duty to obtain medical opinion in 
support of the appellant's claim for VA to discharge.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  VA's letter of 
July 2001 notified the appellant of VA's failure to obtain 
requested evidence from Social Security Administration and 
from DuPont Nylon May Plant.  A subsequent July 2001 letter 
to VA from the Social Security Administration reported that 
it did not have the veteran's records and could not report 
the reason for his receipt of SSA disability benefits, but 
that it could confirm the period during which he received 
them.

There are no deficiencies in notice or assistance that might 
benefit the claimant.  The requirements of the VCAA and the 
implementing regulations have been substantially met by the 
RO, and the RO has considered and applied the provisions of 
the VCAA, notifying the appellant of its requirements and the 
assistance available to her in the July 2001 letter.  
Although the implementing regulations were not yet final at 
that point, there is no prejudice for the Board to consider 
the regulations in the first instance, because the 
regulations do not provide any rights beyond those provided 
by the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  There would be no possible benefit 
to remanding the case for the RO to consider the regulations 
in the first instance.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the [claimant]); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the [claimant] are to be avoided). 

II.  Service Connection for Cause of Death

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the veteran's 
death resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001).  Such a disability is called "service connected."  
38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The appellant must establish that the veteran died of a 
service-connected or compensable disability.  38 U.S.C.A. 
§§ 1310(a) (West 1991).  Under the pertinent regulation, 
service connection is established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2001).  A service-connected disability 
is the principal cause of death when that disability, 
"singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b).  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

In this case, there are two factual questions to decide: 
first, whether asbestos exposure caused or contributed to the 
veteran's death within the meaning of the regulation; and 
second, if so, whether the causative or contributing asbestos 
exposure occurred in service.  The immediate and next 
proximate cause of death, pneumonia due to lung cancer is not 
in dispute.  The Board disposed of another theory of latent 
cause of lung cancer in a prior decision.  There is no 
contention of record that the veteran actually developed lung 
cancer in service, and no contention of other temporally 
remote cause than asbestos exposure is for review in this 
decision.

VA has developed internal guidance for the process of 
developing and evaluating evidence in claims based on 
exposure to asbestos.  See VA Manual M21-1, Part VI,  7.21 
(Change 84 Mar. 20, 2002).  Except for paragraph 7.21d. (2), 
inapplicable in this case, neither these manual provisions 
nor their predecessor provisions confer any presumption of 
asbestos exposure in service or other substantive rights.  
VAOPGCPREC 4-2000; Dyment, 287 F.3d 1377.  The Board's review 
takes into consideration both the medical facts that inform a 
determination whether asbestos caused the veteran's lung 
cancer and the historical facts that inform the determination 
whether there was asbestos exposure in service as set forth 
in M21-1, Part VI,  7.21.

A South Carolina certificate of death indicates the veteran 
died in May 1995 from pneumonia due to lung cancer.

A March 1996 statement from a private physician noted the 
veteran recalled supplying and distributing pipe covered with 
asbestos during service from 1954 to 1958 and working near 
the installation and removal of pipe insulators containing 
asbestos and using such insulating materials while working as 
a spinner at a DuPont plant from 1967 to 1972.  The physician 
indicated that the veteran's exposure to asbestos and latency 
between asbestos exposure and development of a cancer 
histologically consistent with asbestos exposure were 
consistent with the conclusion the veteran had lung cancer 
related to asbestos exposure and asbestosis.

A December 1998 statement from a private physician noted 
extensive review of the veteran's medical records.  The 
examiner noted the veteran's report of loading and unloading 
asbestos containing material, and of ripping out and 
replacing insulation on steam lines during service from 1954 
to 1958.  The veteran also reported subsequent asbestos 
exposure while working at a DuPont plant from 1967 to 1972 
when he worked around high temperature machinery and steam 
lines insulated with asbestos with exposure to dust during 
removal and application of asbestos insulation.  The 
physician identified the medical evidence informing his 
opinion that the case met the clinical criteria for a 
diagnosis of asbestosis and that the veteran's tumor must be 
considered an asbestos related neoplasm.  Both physicians 
addressed his opinion to the law firm representing the 
appellant in a civil suit against asbestos manufacturers.  
Neither opinion distinguished between the reported sources of 
asbestos exposure as the causative source.

The medical opinions cited are sufficient evidence to support 
the conclusion that asbestos exposure caused or contributed 
to the cause of the veteran's death.  No other evidence of 
record outweighs the evidence supporting that finding.  The 
remaining question is whether the veteran in fact sustained 
the causative asbestos exposure in service as alleged.

The veteran's service personnel records include his 
enlistment papers showing his occupation prior to service as 
a farm hand on his father's farm.  There is no evidence that 
the veteran had exposure to asbestos prior to service.  
Consequently, he must be presumed to have been sound on 
entrance in that regard.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

The veteran's service personnel records show he served with 
Naval Cargo Handling Battalion Two from February 1955 to 
September 1955, the USS Chimon (AKS-31) from September 1955 
to February 1958, and the USS Rainier (AE-5) from April 1958 
to September 1958.  His grades in service were SA (Seaman 
Apprentice), SN (Seaman), and SK (storekeeper).  He qualified 
to take the test for SK third class in January 1958 during 
service on the USS Rainier.  He was a storekeeper when 
transferred for hospitalization in February 1958.  His grade 
was SN at the time of discharge from service.

Service medical records are uninformative about whether the 
veteran sustained asbestos exposure in service.  There is no 
medical record of respiratory problems in service.  A January 
2000 statement from Navy Medical Liaison Office indicated 
that there was no way of determining the extent of the 
veteran's exposure to asbestos during his naval service.  The 
report stated that ships of the period of his service 
required insulation of heated surfaces, and it was highly 
probable that asbestos products were used on pipe fittings, 
flanges, valves, fittings, machinery, boilers, evaporators 
and heaters.  The veteran's occupation as a seaman (SN) had a 
minimal probability of exposure to asbestos.  The Medical 
Liaison Office could not make a positive statement whether he 
was exposed.

The Navy provided an excerpt from the Seaman (SN) 
Apprenticeship Occupational Standards:

SEAMEN (SN) maintain ship's compartments, 
decks, deck machinery and equipment, 
external structure, lines and riggings; 
stand deck watches, such as helmsman, 
lookout and messenger watches underway[,] 
stand pier sentry, fire security, anchor 
and other special watches in port; man 
and operate small boats, booms, cranes 
and winches; act as members of gun crews 
and damage control parties.

In multiple statement during his lifetime, the veteran 
reported his exposure to products containing asbestos and to 
asbestos dust in service.  In November 1994 he stated that 
part of his duty aboard ship was making repairs, and he was 
possibly exposed to asbestos.  In a statement of December 
1994 he reported his employment after service.  In another, 
undated statement, he reported that he built and repaired 
Quonset huts while stationed on Guam, which required handling 
asbestos-bearing products such as cement and wall board, that 
he handled such products as a longshoreman, and that aboard 
ship he repaired pipe insulation and worked as a steam fitter 
using asbestos-laden products.  In other statements he 
reported that as a storekeeper he handled products containing 
asbestos and that he worked in the vicinity of pipe 
maintenance with asbestos insulators that made dust.

Seven affidavits from the veteran, dated in April 1995, show 
that he claimed he worked in the vicinity of asbestos 
containing products, which produced visible dust during his 
service in the Navy.  The veteran named the products and 
manufacturers.

Documents from a private law firm that represented the 
appellant in a civil lawsuit for damages resulting from the 
veteran's death include a July 1995 summons and complaint 
naming 22 defendants.  An October 1995 letter from the 
appellant's attorney indicated that the defendants were named 
to preserve legal rights while determination continued of the 
brand names and manufacturers of products to which the 
veteran may have been exposed.  The complaint declared that 
the veteran "was, for years, an asbestos plant worker 
employed at the [redacted], and in the course of his duties 
was exposed to asbestos materials, which exposure directly 
and proximately caused him to develop a disease known as lung 
cancer and other industrial dust diseases caused by breathing 
defendants' asbestos-containing products."  Documents of 
record reveal the total of the appellant's settlements with 
certain of the defendants as in excess of $100,000.00 net of 
attorney fees and costs.

The appellant stated in April 1996 that her civil suit had 
reached settlements with companies that made and sold 
asbestos to the U.S. Government to go in Navy ships.  In a 
hearing before the undersigned in April 1998, she testified 
that, as a member of a construction battalion, the veteran 
performed pipe fitting duties and worked as a pipe fitter and 
steam fitter, and also worked with asbestos products as a 
roofer and as a longshoreman.  She reported that she married 
the veteran in 1960.  He reported his employment history as 
working for a furniture company, in insurance, and then in a 
DuPont nylon plant.  A December 1996 statement from DuPont 
Nylon confirmed the veteran's employment from November 1967 
to September 1972 as a manufacturing operator.  DuPont did 
not comment on asbestos exposure, reporting that he resigned 
for personal reasons.  An August 1991 report from Tuomey 
Hospital of hospitalization for major depression revealed 
that he left work in 1972 for psychiatric reasons.

Determination of service connection requires consideration of 
places, types, and circumstances of service.  38 C.F.R. 
§ 3.301(a) (2001).  The veteran's service personnel records 
reveal he was not a veteran of combat, thus no presumption of 
credibility attaches to his reports of asbestos exposure in 
service, nor are they rebuttable only by "clear and 
convincing evidence to the contrary."  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).

The Navy provided ship histories showing that the veteran 
served on ships built during World War II.  The Navy reported 
the several uses of asbestos in ships built then.  Hence, the 
possibility exists of the veteran's exposure to asbestos 
aboard those ships.  To that extent asbestos exposure would 
have been consistent with the place of his service.  
38 C.F.R. § 3.301(a).  The specific allegations of exposure 
during alleged activities do not comport with the veteran's 
grade, according to the same Navy office, and hence asbestos 
exposure was not consistent with his type and circumstances 
of service.  Id.  The Board infers from the Navy's 
specifications of the duties of the seaman grade and the 
statement that asbestos exposure for a seaman would probably 
have been minimal that the tasks listed for the seaman's 
grade did not include those tasks reported by the veteran and 
widely known to result in high levels of asbestos exposure.  
See VA Manual M21-1, Part VI,  7.21 b.  If the veteran's 
grade included the duties the veteran reported, then the Navy 
could not reasonably have reported that because the veteran 
was a seaman, the probability of asbestos exposure was 
minimal.  Although the Navy could not state the veteran was 
not exposed to asbestos, the statement of the Navy Medical 
Liaison Office weights the probability against more than 
minimal exposure.  Taken together, the service record weighs 
against the credibility of the veteran's specific allegations 
of exposure.  Even assuming that the veteran saw dust aboard 
ship or in buildings on land, that fact is not probative 
evidence of asbestos exposure.

The veteran's November 1994 statement reveals pure 
speculation about asbestos exposure.  Subsequent statements 
were more detailed and definite.  The Board does not find 
them credible.  The veteran's reports of exposure in service 
are impeached by the obvious omission from any report to VA 
of asbestos exposure while he "was, for years, an asbestos 
plant worker."  The appellant's testimony in April 1998 
indicated that she obtained her information about the 
veteran's alleged asbestos exposure in service from the 
veteran.  Consequently, her testimony on that matter has the 
same degree of credibility as the veteran's statements.

Significantly, for purposes of asserting civil liability, the 
alleged asbestos exposure leading "directly and 
proximately" to the veteran's death by lung cancer was 
during civilian employment.  The civil complaint made no 
mention of exposure in the Navy.  The appellant's April 1996 
statement that she had won settlement from companies that 
supplied the Navy with asbestos products is not evidence of 
the veteran's exposure to asbestos in service, even if true 
that the settling companies supplied asbestos products to the 
Navy.  Significantly, the evidence she submitted in February 
2001 shows settlements from defendants named in the summons 
and complaint in her civil suit, which identified only post-
service occupational exposure to asbestos.  The "principal 
or contributory" cause of the veteran's death, 38 C.F.R. 
§ 3.312 (2001), cannot have been asbestos exposure in service 
while the "direct and proximate" cause, Civil Complaint 
para. 3, was simultaneously asbestos exposure in post-service 
employment.

The two physicians' statements are dispositive only of the 
medical question whether the veteran's fatal lung cancer was 
asbestos related.  They are informative about the source of 
the exposure only to the extent that the exposure can be 
inferred to be one or both of the sources reported to the 
physicians.  Whereas the record manifestly reveals that 
neither the veteran nor the appellant was forthcoming about 
the history of exposure, any inference to be drawn that the 
cancer resulted from the exposures reported is tainted.  The 
Board will not, because of that taint, find the medical 
opinions to be evidence of asbestos exposure in service.  
Rather, the inconsistency between the veteran's and the 
appellant's factual assertions of historical exposure to 
asbestos render them not credible.  See Madden v. Gober, 125 
F.3d 1477 (weighing the overall quality and credibility of 
evidence is inherently within the Board's obligation to find 
facts in the cases before it).

In sum, the preponderance of the evidence is against finding 
the veteran's asbestos-related lung cancer resulted from 
asbestos exposure in service.  Consequently, the 
preponderance of evidence weighs against finding disease or 
injury incurred in or aggravated by service was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.312 (2001).

Finally, the Board cannot give the appellant the benefit of 
the doubt in this case, as the benefit of the doubt is given 
only where the evidence for and against a material question 
in a claim is approximately balanced.  38 U.S.C.A. § 5107 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Where the preponderance of the evidence is against a 
claim, the benefit of the doubt rule does not apply.  Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

